DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on June 9, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 - 8 are allowable over the Prior Art of Record because it fails to teach or suggest a laser alignment system for adjusting a mounting bracket of a lamp, the laser alignment system comprising an alignment bracket including a body portion defining one or more target features and a plurality of index features, and a laser alignment tool including a base, a mounting, and a laser device, wherein the mounting holds the laser device in place and the laser device is configured to emit the laser beam, and the base of the laser alignment tool is shaped to fit within the mounting bracket for the lamp and the laser device directs the laser beam towards a corresponding one of target features of the alignment bracket in combination with the remaining limitations of the claims.

Claims 9 – 16 are allowable over the Prior Art of Record because it fails to teach or suggest a laser alignment system for aligning exterior aircraft lighting disposed along a leading edge of a wing of an aircraft, the laser alignment system comprising an alignment bracket including a body portion defining one or more target features, a plurality of index features, and an outer perimeter, and a laser alignment tool including a base, a mount, and a laser device, wherein the mount holds the laser device in place and the laser device is configured to emit the laser beam, and the base of the laser alignment tool is shaped to fit within a mounting bracket for a lamp disposed along the leading edge of the wing, and the laser device directs the laser beam towards a corresponding one of target features of the alignment bracket in combination with the remaining limitations of the claims.

Claims 17 - 20 are allowable over the Prior Art of Record because it fails to teach or suggest a method for aligning a mounting bracket corresponding to a lamp disposed along a leading edge of a wing of an aircraft, the method comprising the steps of positioning an alignment bracket in place around an opening disposed along the leading edge of the wing of the aircraft; directing the laser beam emitted by the laser device towards a corresponding target feature of the alignment bracket, wherein the corresponding target feature of the alignment bracket includes a target configured to align with the laser beam emitted from the laser device when the mounting bracket is in a correct installation position; and adjusting the mounting bracket that holds the laser alignment tool in place until the laser beam emitted by the laser device aligns with the target of the corresponding target feature of the alignment bracket in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant to the claimed subject matter:
Gagnon et al. (US 9,669,944)
Chernyak et al. (US Pub. No. 2017/0128260)
Holzl (US 9,605,951)
Somani et al. (US Pub. No. 2009/0076487)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
July 16, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861